NO. 12-10-00332-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
CHESTER SLAY, INDIVIDUALLY           §                      APPEAL
FROM THE 2ND
AND AS TRUSTEE OF
CHAMBERS FAMILY TRUST, 
APPELLANT
                                                                        
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
 
DAVID DURRETT, ET AL,
APPELLEES                                                 §                      CHEROKEE
COUNTY, TEXAS



MEMORANDUM
OPINION
                                                                  PER
CURIAM
            Appellant
has filed an unopposed motion to dismiss this appeal.  In his motion, Appellant
states that the parties have reached a resolution of this dispute and Appellant
no longer wishes to pursue the appeal.  Because the parties have met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.  
Opinion delivered February 23, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
                                                                    (PUBLISH)